—In a claim to recover damages for, inter alia, wrongful death, the claimants appeal from so much of a judgment of the Court of Claims (Silver-man, J.), dated October 17, 1991, as dismissed the claim, and the State of New York cross-appeals from so much of the same judgment as dismissed its counterclaims.
Ordered that the cross-appeal is dismissed as abandoned; and it is further,
Ordered that the judgment is affirmed insofar as appealed from; and it is further,
Ordered that the respondent-appellant is awarded one bill of costs.
We find that the Court of Claims properly dismissed the claim on the merits for failure to establish, by a fair preponderance of the evidence, that there was a dangerous condition in the eastbound lane of Route 25 which caused the accident at issue (see, Fiege v State of New York, 189 AD2d 748).
The claimants’ remaining contentions are either unpreserved for appellate review (see, Matter of New York City Asbestos Litig. [Brooklyn Nav. Shipyard Cases], 188 AD2d 214, affd 82 NY2d 821; Richardson, Evidence § 538, at 531 [Prince 10th ed]) or without merit. Rosenblatt, J. P., Lawrence, Altman and Goldstein, JJ., concur.